Exhibit (h)(xiii) THE ARBITRAGE FUNDS AMENDMENT TO PFO SERVICES AGREEMENT THIS AMENDMENT is made as of December 19, 2014 by and between ALPS Fund Services, Inc. (“ALPS”) and The Arbitrage Funds (the “Fund”). WHEREAS, ALPS and the Fund have entered into a PFO Services Agreement dated August 1, 2011 (the “Agreement”); WHEREAS, on November 17, 2014, the Board of Trustees of the Fund approved one new series under the Trust; and WHEREAS, in light of the foregoing, ALPS and the Fund wish to modify the provisions of the Agreement to reflect the addition of the new series. NOW, THEREFORE, the parties hereto, intending to be legally bound, agree as follows: 1. APPENDIX A – LIST OF PORTFOLIOS.APPENDIXA – LIST OF PORTFOLIOS of the Agreement is replaced in its entirety with the attached APPENDIXA – LIST OF PORTFOLIOS. 2. Remainder of the Agreement.Except as specifically set forth herein, all other provisions of the Agreement shall remain in full force and effect.Any items not herein defined shall have the meaning ascribed to them in the Agreement. [signature page follows] IN WITNESS WHEREOF, this Amendment has been executed by a duly authorized representative of each of the parties hereto as of the date of this Amendment first set forth above. ALPS FUND SERVICES, INC. THE ARBITRAGE FUNDS By: /s/ Jeremy O. May By: /s/ John S. Orrico Name: Jeremy O. May Name: John S. Orrico Title: President Title: President APPENDIX A LIST OF PORTFOLIOS THE ARBITRAGE FUND THE ARBITRAGE EVENT-DRIVEN FUND THE ARBITRAGE CREDIT OPPORTUNITIES FUND THE ARBITRAGE TACTICAL EQUITY FUND
